670 S.E.2d 231 (2008)
Arthur O. ARMSTRONG
v.
William STEWART, et al.
No. 336P08.
Supreme Court of North Carolina.
December 11, 2008.
Arthur O. Armstrong, Pro Se, for Armstrong.

ORDER
Upon consideration of the petition filed by Plaintiff on the 20th day of June 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Wilson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 11th day of December 2008."